 


114 HR 2239 IH: To amend the Export-Import Bank Act of 1945 to increase the target financing of exports by small business concerns.
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2239 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2015 
Ms. Meng (for herself, Ms. Maxine Waters of California, and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Export-Import Bank Act of 1945 to increase the target financing of exports by small business concerns. 
 
 
1.Financing targets of small business concernsSection 2(b)(1)(E)(v) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)(v)) is amended by striking 20 percent and inserting 25 percent.    